UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-30498
                                    Summary Calendar



TERRENCE SHALOW,
                                                                        Plaintiff-Appellant,

                                           versus

MARVIN T. RUNYON, JR., Postmaster
General, U.S. Postal Service,
                                                                       Defendant-Appellee.



                       Appeal from the United States District Court
                         For the Western District of Louisiana
                                     (95-CV-912)


                                      October 1, 1996
Before POLITZ, Chief Judge, HIGGINBOTHAM and DeMOSS, Circuit Judges.

PER CURIAM:*

       This matter is before the court on appeal by Terrence Shalow of an adverse

summary judgment in his Title VII employment discrimination claims. Finding


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
neither error of fact nor law and for essentially the reasons stated and authorities

cited by the district court in its Memorandum Ruling signed on February 5, 1996

and filed February 6, 1996, the judgment appealed is AFFIRMED. 1




   1
    Today’s ruling moots the appellee’s motion to strike appellant’s brief and record
excerpts.
                                         2